Title: Elizabeth Cranch to Abigail Adams, 26 September 1784
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail



My dear and ever honourd Aunt
Braintree September 26. 1784

The last evening we were all made happy by the reciept of Letters from you and Cousin Nabby,How happy, you may more easily concieve than I describe; 8 days since we heard of the arrival of Captn. Lyde, but not particulary from you. Mama recieved a few Lines from you dated London the second of August. She has been at Haverhill these 10 days last past, and we sent the Letter to her. She is now there and could not enjoy with us the pleasure of last evening. Papa forwarded her one Pacquet, which got in day before yesterday, brought by Mr. Cushing. Another by Mr. Smith, he venturd to open last evening, not having an oppertunity to send it to her. This we found to be a Journal from the 16 day after you saild untill my Couzin Jacks arrival.
O my dear Aunt how good you are to gratify us in this manner! How did my Heart feel interested in every Line! How many different emotions were caused, but the first was Gratitude to that Best of Beings, whose providential care had preserved you from the raging Billows, and Landed you safely, on an hospitable Shore.
Yes my dear Madam your Eliza felt truly grateful!
Tis now Sunday Morning, a fine clear Sepr. Sunshine, I have just finishd reading your journal. I have accompanyd you through every stage. I have eat, drank, slept, and felt sick with you in immagination. I have enjoyed the transports of that happy moment, when your maternal Arms embraced a dear and long absent Son. I have seen him, you and my Nabby dissolvd in the softest tears of fond Affection, when Silence only could express your joy.
Ah! I felt this moment; but you will say, no! You have never been a Mother!
Most sincerely do I thank you for your kind Letter to me, and for the little token of your regard inclosed in it, but it has recievd its greatest value, as being a Gift from you. I feel a real pleasure from knowing that your fingers folded it, and that you spread it upon your Hand, and saw it was a delicate Ribbon. You know these pleasures I am sure my Aunt, and will not call me silly Girl for telling you I felt them.
Thank You my dear Madam for thinking of me when engagd in pleasures or amusements, and for wishing that I might have partook of them. I should really have felt a gratification that I fear I must ever banish the Idea of recieving, could I have been with you in your Visits to the Hospitals, Westminster Abby, and to all the remarkable and curious Places and Things which you describe.
Had Fortune put in my power to have accompanied you to Europe, nothing should have detain’d me. It was ever my wish to see England, but I must check it. Descriptions from you of your Travels, I doubt not will afford me equal pleasure, with this additional one, that they are testimonies of your regard and remembrance. Your Accounts of the Magdelen and Foundling Hospitals really interested me so much, that I am going to find all the Historys of them and read them. How descriptive is your Pen! How tender, how feeling the Heart which dictates it! Pray my dear good Aunt employ it frequently to enlarge the understanding, improve the mind, and mend the heart of your Eliza! She will endeavour by this means to become more worthy of that affection, which she has so often recievd proofs of from you.
I most sincerely rejoice with you in the pleaseing appearance, of those opening Virtues, conspicious in the manners of my amiable Cousin John. Added Years and parentel examples will encrease, establish and mature them. I recievd a Letter from him last July, dated April. His improvements have been very rapid, his account of his visit to England, and of the many curosities he saw there afforded me much entertainment, and I feel greatly obligd to him for them, and intend telling him so early.
Your Charles and Tommy were well a few days since, happy e’er this in the pleasing knowledge of your safe arrival. Indeed my dear Aunt your request that my sisterly advice may be offered them, both flatters and humbles me, but when you tell me that my endeavours in this way will in some degree discharge that debt of Gratitude, which is every day accumalating, how can I refuse to exert every talent, (however small indeed they may be,) which I possess. Yes my dearest Aunt, I will exert them. True sisterly affection shall warm my heart, whilst Love for them, and gratitude to you will impel me to every act of kindness or attention in my power.
I may e’re this, I presume, congratulate you on the happy meeting with your best Friend, and I suppose I may now imagine you at the head of your Family quite settled in the domestick Line. How different from the simple lowly Cottage, the tranquil pleasures, the uniform, but not unsatifactory, way of Life at Braintree, is your present situation? I contrast the Scenes, and the present appear to me, the least pleasing, but there are many circumstances to render it more so to you, that I may be ignorant of—but you are not altered my dear Aunt—happy thought! I want to know how you live? What you do? What colour your House is? (I speak in our style Madam)—what kind of apartments, What is your Chamber, what my Cousins, the Gardens, the walks, the rides, &c. You know all what I want my Aunt. In one of your Letters to Mama you promise me a discription of a fine Garden, or some Such beauteous scene. I expect it with impatience. Do not let me be dissapointd M’am. Your goodness alone encourages me to make so many petitions. If I am too presuming, check me my dear Madam, and I will not again offend. I hope you will not lay aside the practice of early-rising. Habit has rendered it necessary to your Health I immagine. You will see that there is some selfish motive in this wish. I conclude you will employ those early hours in writing to America.
I cannot find any News to send you. Things go on in much the sam round as when you us’d to be here. We find a great chasm in our pleasures. I hardly feel as if in Braintree. Tis sadly alter’d!!
All our little Village are this day rejoicing at the pleasing intelligence of your arrival, and every countenance, that wore sadness on the brow, the Sunday you saild, is this day deck’d in Smiles. This Eulogium my dear Madam is the sincerest praise, tis the voluntary tribute of grateful Hearts.
I have been several times to visit your deserted habitation, but I do not love it. It gives me pain. The long Grass is grown over the step of the doors in both Yards. It went to my heart to see it. The present Inhabitants are very comfortable, and very careful. All your Friends in Braintree are much as when you left us, not any material alterations, in any body, or any thing. All who I have seen make enquiries after you, and all desird to be rememed to you. As one of the last, Betsey Winslow wished me to present her regards to you; yesterday, she spent here, and is in much the same situation as she has been for many years. Your aged Mother is well, and feels innexpressible joy at the certainty of your arrival. She begs me always to present her best Love to you, and my Cousins.
Mrs. Feild, desired me to thank you for your tender care of her daughter. She is anxious for her health, hopes you will continue to gaurd her health, and reputation. Her family is all well. To Job, she sends all Love and good wishes, wants to know if he is to return with the Ship, or whether he means to continue abroad?

 

September 30

My Mama has not yet returnd, and I fear will not have oppertunity to write by this conveyance. She will be dissapointd I am sure, but Vessels are continually going out, and she will certainly embrace the first. We will all write as soon as possible. Billy is yet a good Boy, and has not given us cause to Sigh. He will write his Cousin soon. I hope he will favour him with his Letters as often as possible. I really request it of him, earnestly. They will not only amuse and instruct my Brother, but serve to raise that spirit of emulation which ought to possess every youthful bosom. Lucy I am sure would send her duty Love and every good wish if she was here, good Girl! Do write to her my dear Aunt. There is no end to my petitions and requests.
I must now close my Letters, the time approaches when they are to be sent away. I wish it had been in my power to have Offerd you something more entertaining, in return for that feast of entertainment and amusement which yours afforded me, but I could not. To inform you of the health of your Friends, of the Variation in their circumstances and situations, is all that I shall be able to say. This, at the great distance you are from them, will not be uninteresting.
Will you make my most respectful regards acceptable to my much honourd Uncle. My affectionate Love to Cousin John and accept my dear Aunt, of the sinceret warmest, wishes for your Happiness, of your ever Obligd and most affectionate Neice

Eliza Cranch

